                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


MARTAOUSE C HOLLOWAY,

                               Plaintiff,
       v.                                                           Case No. 20-cv-1077-bhl


LT. WICKMAN, et al.,

                               Defendants.


                                    DECISION AND ORDER


       On February 22, 2021, the defendants filed a motion for summary judgment based on the

plaintiff’s failure to exhaust administrative remedies prior to bringing this lawsuit. Dkt. No. 19.

The following day, on February 23, 2021, the Court entered a notice and order reminding plaintiff

Martaouse Holloway that under Civil L. R. 56(b)(2) his response materials were due on March 24,

2021. Dkt. No. 25. The Court also warned Holloway that under Civil L. R. 7(d) failure to respond

to the motion or to ask for additional time to respond would be sufficient cause for the Court to

grant the motion. Id. at 2.

       The deadline has passed, and Holloway did not oppose the motion. Further, the Court has

reviewed the defendants’ motion, brief in support, and the undisputed facts, and concludes that

they are entitled to summary judgment. See Fed. R. Civ. P. 56(e)(2)-(3). Based on the defendants’

proposed findings of fact, which are deemed true for purposes of summary judgment, the Court

concludes that Holloway did not file any inmate complaints relating to the issues in this case; and

as a result, he failed to exhaust administrative remedies prior to bringing this lawsuit. The

defendants are entitled to judgment as a matter of law and the Court will grant their motion.




            Case 2:20-cv-01077-BHL Filed 04/19/21 Page 1 of 2 Document 26
Additionally, pursuant to Civil L. R. 7(d), the Court finds that Holloway’s failure to respond to the

defendants’ motion is also sufficient cause for the Court to grant the motion as a sanction for

noncompliance.

        IT IS THEREFORE ORDERED that the defendants’ motion for summary judgment

(Dkt. No. 19) is GRANTED and this case is DISMISSED without prejudice. The Clerk is

directed to enter judgment accordingly.

        Dated at Milwaukee, Wisconsin this 19th day of April, 2021.

                                                   BY THE COURT:

                                                   s/ Brett H. Ludwig
                                                   BRETT H. LUDWIG
                                                   United States District Judge



 This order and the judgment to follow are final. Plaintiff may appeal this Court’s decision to the Court
 of Appeals for the Seventh Circuit by filing in this Court a notice of appeal within 30 days of the entry
 of judgment. See Fed. R. App. P. 3, 4. This Court may extend this deadline if a party timely requests
 an extension and shows good cause or excusable neglect for not being able to meet the 30-day deadline.
 See Fed. R. App. P. 4(a)(5)(A). If Plaintiff appeals, he will be liable for the $505.00 appellate filing fee
 regardless of the appeal’s outcome. If Plaintiff seeks leave to proceed in forma pauperis on appeal, he
 must file a motion for leave to proceed in forma pauperis with this Court. See Fed. R. App. P. 24(a)(1).
 Plaintiff may be assessed another “strike” by the Court of Appeals if his appeal is found to be non-
 meritorious. See 28 U.S.C. §1915(g). If Plaintiff accumulates three strikes, he will not be able to file
 an action in federal court (except as a petition for habeas corpus relief) without prepaying the filing fee
 unless he demonstrates that he is in imminent danger of serous physical injury. Id.

 Under certain circumstances, a party may ask this Court to alter or amend its judgment under Federal
 Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil Procedure
 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the
 entry of judgment. Any motion under Federal Rule of Civil Procedure 60(b) must be filed within a
 reasonable time, generally no more than one year after the entry of judgment. The Court cannot extend
 these deadlines. See Fed. R. Civ. P. 6(b)(2).

 A party is expected to closely review all applicable rules and determine, what, if any, further action is
 appropriate in a case.




                                                      2

          Case 2:20-cv-01077-BHL Filed 04/19/21 Page 2 of 2 Document 26
